                                                      zTHE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   GUY E. MONROE,                                           CASE NO. C19-5242-JCC
10                              Plaintiff,                    ORDER
11            v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                              Defendant.
14

15            This matter comes before the Court on the parties’ stipulated motion for attorney fees
16   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d) (Dkt. No. 17). Plaintiff
17   prevailed on an appeal of an agency action and is thus entitled to an award of attorney fees. (See
18   Dkt. Nos. 15, 16.) Accordingly, the Court GRANTS the parties’ stipulated motion (Dkt. No. 17).
19   Pursuant to 28 U.S.C. § 2412(d), the Court AWARDS Plaintiff attorney fees in the amount of
20   $4,575.20.
21            If the Department of the Treasury determines that Plaintiff’s EAJA fees are not subject to
22   any offset allowed under the Department’s Offset Program, then the check for attorney fees shall
23   be made payable to Plaintiff’s attorney, Jeanette Laffoon, based upon Plaintiff’s assignment of
24   those amounts to counsel. (See Dkt. No. 18-2.) Regardless of any offset, the check shall be
25   mailed to Jeanette Laffoon at the following address: 410-A South Capitol Way, Olympia, WA
26   98501.


     ORDER
     C19-5242-JCC
     PAGE - 1
 1          DATED this 24th day of January 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-5242-JCC
     PAGE - 2
